It is expressly admitted that decedent never denied the existence of the trust of which an accounting is *Page 582 
sought; that he never had accounted; that he never had refused to account; and that he never had been released from liability so to do. Under such circumstances, the majority opinion admits that the time which has elapsed since the trust began, is too short to defeat the right to an account, unless harm has resulted because of the delay. This harm is inferred to have arisen simply because of the death of the trustee and the lapse of sixteen months thereafter, before bill filed. Death alone would not be sufficient; the same harm which would arise therefrom, would have existed if decedent had died the day after he converted the assets committed to his care. His mouth would have been closed then exactly as it is closed now; and plaintiff's mouth would have been closed then as now. There is no averment that the difficulty in stating and proving the account is greater now than it was then. Delay of course raises presumptions; but they arise as against plaintiff, and will be applied if and when he objects to the credits on the account which the executors can prepare, or if he attempts to surcharge them. The fact that plaintiff may have lost the lien which the statutes gave him upon the estate which decedent left, is unimportant; accounting will not revive that lien, and those statutes provide no other penalty, for a failure to act promptly, than the loss of the lien. I would affirm the decree of the court below.
Mr. Justice WALLING concurred in this dissenting opinion.